AMERICAN ARBITRATION ASSOCIATION
Employment Arbitration Tribunal

PERCY PAYNE, )
)

Claimant, )

)

vs. ) AAA No. 01-18-0003-0418

)

DST SYSTEMS, INC., )
)

)

Respondent. )

FINAL AWARD AND ORDER REGARDING APPLICATION
FOR ATTORNEY’S FEES AND COSTS

Introduction

I, THE UNDERSIGNED ARBITRATOR, having been designated in accordance with the
personnel manual or employment agreement entered into by the above-named parties and
having been duly sworm and having duly heard the proofs and allegations of the parties, and
Claimant being represented by The Klamann Law Firm, Kapke & Willerth, LLC, Humphrey,
Farrington & McClain PC, Kent, Beatty & Gordon, LLP and White Graham Buckley & Carr,
LLC, and Respondent being represented by Paul, Weiss, Rifkind, Wharton & Garrison LLP,
Stinson LLP, and Shook, Hardy & Bacon LLP, hereby AWARD, as follows:

The parties have settled their dispute except for the sole pending issue of Claimant’s
August 28, 2020 Application for Attorney’s Fees and Costs which seeks $502,967.85 in fees plus
$10,018 in costs.' Claimant Percy Payne (herein “Claimant” or “Payne” or “Mr. Payne”) seeks
$416,245 for 566.35 hours spent specifically on the Percy Payne claim plus $76,704.60 which

according to Claimant’s Counsel represents a fair percentage of Group Time that benefited

 

! Claimant’s counsel advises that this $10,018.25 in costs (less a $500 credit) is being sought in three different
arbitrations and that in the event these costs are awarded in more than one Fee Application that a deduction will be
applied to offset costs to avoid a double recovery.

1647107v1
Mr. Payne and the claimants in 495 other arbitrations asserting the same claims. This $76,704.60
represents 1% (valued at $76,704) of Total Group Time (11,233.51 hours of Total Group Time
having an alleged value of $7,670,460) for work on all 495 arbitrations that benefits all arbitrations
rather than a specific arbitration. Claimant’s counsel argues that the fee request is reasonable under
the loadstar method and that Claimant’s counsel is not limited to a 40% contingency fee.
Respondent DST Systems, Inc. (herein “Respondent” or “DST’’) has opposed Claimant’s
fee request and has suggested that Claimant’s attorneys’ fees should be limited to, at most,
GE. representing 40% of the claimed recovery JM plus costs of $10,018.25. DST
takes the position that Claimant’s fee agreement provides for a 40% recovery and points out that
Claimant’s attorneys have sought and obtained a 40% recovery in other arbitrations and that
Claimant’s counsel accepted a 40% fee in this case on the settlement amount paid by Ruane,
Cunniff & Goldfarb, Inc. (herein “Ruane”). In the alternative, DST argues that if the attorneys’
fee is calculated based on the loadstar method that the fees allowed should be greatly reduced
because some time records were not contemporaneously prepared, the hours allegedly spent were
inflated by inclusion of time spent on other separate litigation and arbitrations, time spent in cases
where DST was not a party and cases in which a federal judge disqualified Claimant’s counsel.
DST also claims that the fees being sought are grossly disproportionate to the amount of the
recovery, that the claimed hourly rates are too high, and that the number of hours claimed should
be reduced because of alleged vague time entries, failure to bill by one-tenths of an hour, alleged
unnecessary duplication of efforts and because certain tasks could have been performed by less
senior attorneys at lower rates or by paralegals. These and other arguments will be addressed

below.
Both parties agreed at the hearing on attorneys’ fees to a reasoned opinion and agreed that
there was no need for additional briefing prior to an award on the attorneys’ fees and costs issue.

A. The Arbitrator is an expert on attorney’s fees and familiar with the issues and
counsel in this case, and he has wide discretion in awarding attorneys’ fees.

The Eighth Circuit affords courts wide discretion to determine whatever amount of
attorney’s fees is appropriate. Unless it is clear the court abused this discretion, any amount of
attorney’s fees may be awarded. “The amount of an award of attorneys’ fees rests within the sound
discretion of the court and we will not disturb it absent clear abuse of that discretion.” Farmers
Co-op Co. v. Senske & Son Transfer Co., 572 F.3d 492, 500 (8th Cir. 2009) (citing Walton Gen.
Contractors, Inc./Malco Steel, Inc. v. Chicago Forming, Inc., 111 F.3d 1376, 1385 (8th Cir.1997)).

The court presiding over the case is afforded this broad discretion because it “knows all
the case’s issues” and “is an expert on the question of attorney fees.” Jn re Alcolac, Inc. Litigation,
945 S.W.2d 459, 461 (Mo. App. W.D. 1997) (citing Roberts v. M c Nary, 636 S.W.2d 332, 338
(Mo. banc 1982) (overturned on other grounds)), see also Berry v. Volkswagen Group of America,
Inc. 397 S.W.3d 425, 430 (Mo. App. W.D. 2013) (“The trial court is deemed an expert at
fashioning an award of attorney’s fees and may do so at its discretion.”). The Arbitrator knows the
case, is familiar with the attorneys and the work performed. In addition, the Arbitrator has over
40 years of experience as a practicing attorney in Kansas City, Missouri, has litigated, mediated
and decided attorneys’ fees issues in the past, and is familiar with attorneys’ rates in Kansas City
and Missouri. Under applicable law, the Arbitrator has great discretion in determining what

amount of attorney’s fees that is reasonable.

1647107v1
B. Claimant’s Counsel is not limited to a contingency fee award of 40% of the
recovery.

DST argues that Claimant’s attorneys’ fees should be limited to 40% of the recovery.
While the attorneys’ fee agreement between Claimant and his counsel does provide that counsel
“will be entitled to a fee of 40% of the gross compensation you are awarded by a jury, arbitration
panel or agree to accept in settlement,” it goes on to say that “[b]ecause the statute we are suing
under allows for the recovery of attorneys’ fees we will be requesting that our fees be included in
any final judgment or settlement.” The Arbitrator concludes that the intent of the fee agreement
was to allow Claimant’s counsel to choose between a 40% contingency and the loadstar method,
which is consistent with applicable law.

As DST admitted in its Opposition to Claimant’s Counsel’s Application for Attorney’s
Fees and Costs (herein “DST Opposition”) at p. 8:

Courts within the Eighth Circuit use two main approaches to determine an

appropriate fee: (1) the percentage of the benefit approach or (2) the lodestar

method. Keil v. Lopez, 862 F.3d 685, 701 (8th Cir. 2017); see also Johnston v.

Comerica Mortg. Corp., 83 F.3d 241, 246 (8th Cir. 1996). The Eighth Circuit has

found “[ijt is within the discretion of the district court to choose which method

to apply.” Johnston, 83 F.3d at 246. (Emphasis supplied).

The Arbitrator finds as a matter of fact and conclusion of law that Claimant may seek
recovery of attorneys’ fees under the loadstar method, and Claimant’s counsel are not limited to a
recovery of 40% of the settlement amount.

C. Mr. Payne is a prevailing party.

ERISA allows courts in their discretion to “allow a reasonable attorney’s fees and costs of
action to either party.” 29 U.S.C.A. § 1132. The Supreme Court explains this does not require the

Claimant to prevail, only that he shows “some degree of success on the merits.” Hardt v. Reliance

Standard Life Ins. Co., 560 U.S. 242, 245, 130S. Ct. 2149, 2152, 176 L. Ed. 2d 998 (2010) (quoting
Ruckelshaus v. Sierra Club, 463 U.S. 680, 694, 103 S.Ct. 3274, 77 L.Ed.2d 938 (1983)). In order
to meet this requirement, a litigant must show more than a “trivial” success or a “procedural
victory.” Id.

Because a settlement is not just a procedural victory, a party that obtains a settlement is a
“prevailing party.” “The phrase ‘prevailing party’ should not be limited to a victory only after
entry of a final judgment following a full trial on the merits. A party may be deemed prevailing if
he or she obtains a favorable settlement of the case...” U. S. for Heydt v. Citizens State Bank, 668
F.2d 444, 447 (8th Cir. 1982), See also Wray v. Clarke, 151 F.3d 807, 809 (8th Cir.1998) (“The
term ‘prevailing party’ includes a civil rights complainant that prevails through settlement in lieu
of litigation.”).

D. The Eighth Circuit holds a prevailing claimant in an ERISA claim should be
denied attorney’s fees in only the rarest of circumstances.

DST has not disputed that Mr. Payne recovered 100% of his damages; thus, he has
prevailed in full. He is therefore eligible for attorney fees absent the rarest of circumstances, which
do not exist here. “[A]lthough there is no presumption in favor of attorney fees in an ERISA action,
a prevailing plaintiff rarely fails to receive fees.” Starr v. Metro Sys., Inc., 461 F.3d 1036, 1041
(8 Cir. 2006). The reason a prevailing plaintiff almost always receives fees is that ERISA is
liberally construed to protect employees’ retirement savings by securing their ability to litigate
their claims. ERISA is remedial legislation which should be liberally construed to effectuate
Congressional intent to protect employee participants in employee benefit plans. A district court
considering a motion for attorney's fees under ERISA should therefore apply its discretion
consistent with the purposes of ERISA, those purposes being to protect employee rights and to
secure effective access to federal courts. /d., (quoting Welsh v. Burlington N., Inc., Employee
Benefits Plan, 54 F.3d 1331, 1342 (8 Cir.1995)).

1647107¥1
There are five factors a court should consider when determining if the case before it is the
rare ERISA case that does not warrant an award of fees:

(1) the degree of the opposing parties' culpability or bad faith; (2) the ability of the

opposing parties to satisfy an award of attorneys' fees; (3) whether an award of

attorneys’ fees against the opposing parties could deter other persons acting under

similar circumstances; (4) whether the parties requesting attorneys’ fees sought to

benefit all participants and beneficiaries of an ERISA plan or to resolve a significant

legal question [sic] regarding ERISA itself; and (5) the relative merits of the parties'

positions.
Lawrence v. Westerhaus, 749 F.2d 494, 496 (8th Cir. 1984). Not all of these factors need to weigh
in favor of the prevailing plaintiff to require an award of attorney’s fees. For instance, in Starr, the
Eighth Circuit held it was an abuse of discretion to deny attorney’s fees even though the first and
fourth factors were not met. Starr, 461 F.3d at 1041. While the defendant did not act in bad faith
and the plaintiff brought the case individually (as opposed to a class action), he was still entitled
to attorney’s fees because the defendant had the ability to pay attorney’s fees, attorney’s fees would
serve as a deterrence, and the defendants lost on the merits (though survived summary judgment).
Id. In denying fees, the court abused its discretion by undermining ERISA’s purpose of
empowering employees to recover losses to their retirement accounts: “Finally, given the remedial
nature of ERISA legislation, and the need for ERISA litigants to have effective access to the courts
to vindicate their rights, we hold that the district court abused its discretion in denying Starr's
request for attorney fees.” Jd.

Here, like Starr, Mr. Payne’s claim is not the rare case when the prevailing party can be
denied attorney’s fees. As in Starr, DST has the ability to pay. Attorney’s fees will also deter DST

from failing to monitor their employees’ (including Mr. Payne’s) retirement accounts in the future.

The defendant in Starr, like DST in this case, survived summary judgment. Here, DST chose not
to defend on the merits, but decided to pay Mr. Payne 100% of his losses to settle his claim shortly
before a hearing in the case after vigorously contesting his claim for over two years.

Mr. Payne did not prove that DST actions were highly culpable or that it acted in bad faith.
However, he did produce evidence of some culpability by DST. For example, one of the members
of the advisory committee gave a deposition wherein he continued to repeatedly insist he was never
a fiduciary.

Mr. Payne also meets the fourth factor. Not only does his counsel represent 495 other plan
participants, but it is clear DST had no interest in class-wide settlement until arbitration hearings
were set to begin. Without Claimant’s Counsel’s efforts in filing and pursuing these arbitrations to
a hearing, DST would likely still be taking the position that Plan-wide relief is impossible. Because
Mr. Payne’s arbitration was one of the earliest one, the work done pursuing his claims benefited
all arbitration claimants represented by Claimants’ counsel and may have benefited the other 9,500
Plan participants by encouraging DST to try to reach a class settlement. Starr is on-point.
Moreover, Payne sought to resolve a significant legal question regarding ERISA relating to the
liability of DST for failing to monitor Ruane, its investment adviser.

As to the fifth factor, the Arbitrator finds that by settling for the amount claimed by Payne,
the relative merits of the parties' positions favors an award of Claimant’s attorneys’ fees. .

The Arbitrator finds as a matter of fact and law that this is not one of the rare cases where
Claimant’s request for fees should be denied. Indeed, DST does not contend that no fees should
be allowed; rather, it contends that a 40% contingency or in the alternative a lower loadstar fee

should be allowed.

1647107v1
E. The Eighth Circuit approves of using the “lodestar” method to determine the
amount of attorney’s fees in ERISA actions which begins with a reasonable rate multiplied
by a reasonable number of hours.

The Eighth Circuit approves using the “lodestar” method to determine reasonable
attorney’s fees in ERISA cases. See Brown v. Aventis Pharm., Inc., 341 F.3d 822, 829 (8th Cir.
2003), see also Local 513, Int'l Union Operating Engineers v. Larry Ortmann Contracting, Inc.,
No. 4:08-CV-1177 CAS, 2009 WL 151698, at *2 (E.D. Mo. Jan. 22, 2009) (“The Eighth Circuit
has affirmed this Court's use of the lodestar approach to determining an attorney's fee award in an
ERISA withdrawal liability case.) The lodestar is determined by the number of hours reasonably
expended times a reasonable hourly rate for those hours. Fish v. St. Cloud State Univ., 295 F.3d
849, 851 (8th Cir. 2002).

i. The twelve factors to consider when determining a reasonable loadstar

There are twelve “legitimate factors” which courts in the Eighth Circuit should consider “in
some if not most cases” when determining whether a proposed lodestar amount is reasonable.
Greater Kansas City Laborers Pension Fund v. Thummel, 738 F.2d 926, 931 (8th Cir. 1984) (citing
Seymour v. Hull & Moreland Eng'g, 605 F.2d 1105, 1117 (9th Cir. 1979)). These factors are:

(1) the time and labor required; (2) the novelty and difficulty of the questions

presented; (3) the skill requisite to perform the legal services properly; (4) the

preclusion of employment by the attorney due to acceptance of the case; (5) the
customary fee; (6) whether the fee is fixed or contingent; (7) time limitations
imposed by the client or the circumstances; (8) the amount involved and the results
obtained; (9) the experience, reputation, and ability of the attorneys; (10) the

“undesirability” of the case; (11) the nature and length of the professional

relationship with the client; and (12) awards in similar cases.
Seymour, 605 F.2d at 1117.

The Arbitrator has undertaken an analysis of these factors to determine if the requested fee

is reasonable.
1. The time and labor required and whether time spent defending Ruane, Cunniff &
Goldfarb, LLC v. Payne, Case No. 19-civ-11297 (S.D.N.Y. 2019), Canfield, Mendon,
and other cases is recoverable in this arbitration.

The Arbitrator believes that the time and labor this case required was tremendous. It was
one of the first of over 490 arbitrations. Due to the enormous amount of resources and time required
to pursue 495 arbitrations, four law firms worked together to represent Mr. Payne. Each law firm
dedicated at least two lawyers to these matters, many of whom have been working almost
exclusively on these cases. Attached to Claimant’s fee application as Exhibits 1-4 are affidavits
from lead counsel for each one of the four law firms. As the affidavits show, many thousands of
hours were spent advancing these arbitrations. Some of these hours were spent on tasks that
benefited all cases — reviewing the tens of thousands of documents DST produced, preparing for
depositions of DST’s witnesses and experts, retaining and consulting with experts to understand
the breaches of duty and damages — while other hours were spent specifically on Mr. Payne’s case.
These hours specific to Mr. Payne include work such as communicating directly with him,
conference calls with the Arbitrator, preparing the scheduling order, responding to discovery,
producing the expert reports specific to him, individualizing his motion for summary judgment
and reply, preparing and producing him for his deposition, and preparing for his hearing which
included pre-hearing briefs, preparing and filing exhibit and witness lists, and meeting with the
trial team to discuss and plan for the hearing.

Mr. Payne’s case presented some unique demands on counsel’s time that were not present
in some of the other arbitrations as explained below. For example, this arbitration was the first
case Claimant’s Counsel served and enforced discovery in. Hence, there were significant hours

dedicated to pursuing discovery from DST and Ruane in this case, and the claims against both

defendants were intertwined.

1647107v1
Ruane y. Payne

Mr. Payne was sued in the Southern District of New York in an action seeking declaratory
relief and an injunction to prevent Mr. Payne and other plan participants from proceeding with this
and other arbitrations. Ruane, Cunniff & Goldfarb, LLC v. Payne, Case No. 19-civ-1 1297
(S.D.N.Y. 2019). Significantly, DST, which was a defendant in that case, joined with Ruane and
sought to enjoin this arbitration and to prevent it from going forward and also sought to prevent
400 other individual arbitrations from going forward.

Hence, Claimant’s Counsel had to defend the Ruane v. Payne lawsuit in the course of their
representation of Mr. Payne in order to adequately prosecute this Arbitration. Claimant’s counsel
researched and prepared a motion to dismiss, as well as an opposition to the preliminary injunction
motion. DST, for their part, filed a response in support of the preliminary injunction. The time
required of Claimant’s Counsel to defend the Ruane v. Payne lawsuit was significant and is
reflected in the hours spent pursuing Mr. Payne’s claim.

Claimant takes the position that all hours spent defending the Ruane v. Payne action are
recoverable in this arbitration and has produced evidence that 189.55 hours (having an alleged
value of $138,505.00) were spent defending this action. DST takes the position that none of the
hours spent defending the Ruane v. Payne action are recoverable in this Arbitration. Both parties
cite to Parke v. First Reliance Standard Life Ins. Co., 368 F.3d 999 (8 Cir. 2004). Parke addressed
the question of “whether the phrase ‘any action’ [in 29 USC. Section 1132(g)(1)] refers only to
formal judicial actions, or whether we should interpret it more broadly to encompass
administrative proceedings that take place beforehand.” Parke held that ERISA does not allow
recovery of attorney’s fees incurred “during pre-litigation administrative proceedings.” Id. at 1011.

However, Parke distinguished the pre-litigation administrative proceedings presented in Parke

10
from the situation where a subsequent administrative proceeding is closely related to resolution of
a judicial action/ERISA proceeding or where the administrative proceeding is necessary for
enforcement of a judicial decree. /d. at 1011.

The Arbitrator also notes that in Grand Elec., LLC v. Int’l Bhd. of Elec. Workers Local
265, 2011 WL 6740408, at *9 (D. Neb. Dec. 22, 2011), a case cited by DST, the court allowed
Defendant Funds to recover for attorneys’ fees incurred in defending the plaintiffs declaratory
judgment action where the declaratory judgment action would have precluded the defendants from
asserting a right to recover contributions under ERISA.

Thus, this Arbitrator finds that Claimant should recover against DST for time spent
defending the declaratory/injunctive action in Ruane, Cunniff & Goldfarb, LLC v. Payne, supra.
The Arbitrator will discuss below the number of hours that will be awarded for that work.

Canfield and Mendon

DST also challenges Claimant’s request for attorneys’ fees for time under the Group Time
categories for time spent unsuccessfully opposing their disqualification in the Canfield and
Mendon cases filed in the Southern District of New York. The Arbitrator finds that this time is
not closely related to this Arbitration and declines to award in this Arbitration attorneys’ fees for
that time and has taken into consideration the amount of that time in determining the amount of
Group time that is being included in the attorneys’ fee award entered herein.

Ruane vy. DuCharme

DST also seeks to disallow attorneys’ fees claimed in connection with defense of the action
filed in the United States District Court for the Western District of Missouri in Ruane v.
DuCharme. Time spent by Claimant’s counsel on this matter was included as Group Time. The

Arbitrator has disallowed Group Time he identified as having been spent on Ruane v. DuCharme.

1647107v1

11
Ferguson

DST also seeks to disallow Group Time devoted to opposing the proposed mandatory class
action settlement in the Ferguson mandatory class action lawsuit which according to the record
would have resulted in a settlement of 10% of the losses claimed while Payne was able to collect
100% of claimed losses in this Arbitration. The Arbitrator finds that this time is properly included
in Group Time because it is closely related to this Arbitration. Had a mandatory class been
approved it would have precluded Mr. Payne from recovering 90% of his damages.

Total Hours Claimed

Claimant’s counsels seek 11,233.51 hours on work they claim benefited Mr. Payne’s claim.
Of this time, 10,667.16 hours were allegedly spent on work that benefited all claimants as a group
(“Group Hours”). Claimant asserts that because these Group Hours benefited Mr. Payne, many of
them would have been required even if he were the only arbitration claimant represented by
Claimant’s Counsel. On top of the Group Hours, 566.35 hours are sought on matters specific to
Mr. Payne’s claim. The time and labor spent was substantial and justifies a substantial lodestar
award. The number of hours approved for payment will be discussed below.

2. The novelty and difficulty of the questions presented.

“ERISA is a complex field that involves difficult and novel legal theories and often leads
to lengthy litigation.” Krueger v. Ameriprise Fin., Inc., No. 11-CV-02781 SRN/JSM, 2015 WL
4246879, at *1 (D. Minn. July 13, 2015). One of the complexities specific to this case is that DST
attempted to invoke ERISA’s “safe harbor’ defense. DST claimed it delegated its fiduciary duties
to Ruane, and therefore could not be held liable for the losses in Mr. Payne’s account. For instance,
on page 21 of its Opposition to Claimant’s Motion for an Order Granting Summary Disposition,

DST argued:

12
ERISA Section 405(d)(1) provides the DST Parties with a safe harbor from liability

for any “acts or omissions” of an investment manager appointed under ERISA

Section 3(38), and provides that the DST Parties have no “obligation to invest or

otherwise manage any asset of the plan which is subject to the management of such

investment manager.” 29 U.S.C. § 1105(d)(1).

Claimant argued that DST was always a fiduciary and therefore always had a continuing
duty to monitor. However, because of DST’s “safe harbor’ defense, Mr. Payne could not be
confident that he could simply rely on the joint and several liability found in 29 U.S.C. § 1105(a)
and so he endeavored to also prove his case on the grounds that “[t]he duty to monitor also includes
a duty to take action upon discovery that appointed fiduciaries are not performing properly.”
Crocker v. KV Pharm. Co., 782 F. Supp. 2d 760, 787 (E.D. Mo. 2010) (quotation omitted).

By pouring through the tens of thousands of documents produced, taking depositions, and
retaining experts, Clatmant’s Counsel was able to mount a compelling case against DST for failing
to act despite knowing Ruane was not performing properly. Ultimately, DST chose to pay
Mr. Payne all of his losses rather than proceeding to a hearing on the merits. But still, DST’s “safe
harbor” defense made an already complex area of law even more complex.

3. The skill requisite to perform the legal services properly.

As mentioned above, ERISA is a complex field involving difficult issues and lengthy
litigation. Krueger, at *1, see also In re AOL Time Warner ERISA Litig., No. 02 CIV. 8853 SWK,
2006 WL 2789862, at *8 (S.D.N-Y. Sept. 27, 2006) (“The substantive risks faced in this litigation
are compounded by the fact that ERISA claims are rarely decided on their merits at trial, thus
ERISA litigation boasts few successful precedents”).

Add to all of this complexity the need to manage hundreds of arbitrations while DST took

varying and inconsistent positions to prevent Claimant and other Plan participants from ever seeing

a hearing and it becomes clear the skill Claimant’s counsel needed to overcome these hurdles and

1647107v1
13
secure Mr. Payne 100% of his losses was exceptionally high. In the beginning, DST enforced the
arbitration agreements and compelled their employees to resolve these claims via individual
arbitrations. When Claimant’s Counsel filed a class action in January 2017, DST moved to compel
arbitrations, arguing that “because all of Mr. DuCharme's claims are subject to arbitration, and
pursuant to Federal Rule of Civil Procedure 12(b)(6) this Court should dismiss the Amended
Complaint with prejudice.” See DuCharme v. DST Systems Inc., Case No. 17-cv-00022-BCW,
ECF No. 27. DST argued its class action waiver was binding and enforceable and “Mr. DuCharme
or any other party to the Arbitration Agreement” was free to “arbitrat[e] a breach of fiduciary duty
claim in connection with purported losses to their individual accounts.” DuCharme, ECF No. 47.
The court agreed and held the class action waiver prevented Mr. DuCharme from acting in a
representative capacity on behalf of a class or collective action. DuCharme, ECF No. 57. As for
his individual claims, the Court held “to the extent DuCharme alleges a § 502(a)(2) [claim] as an
individual,” his claims are arbitrable. Id.

And so, Claimant’s Counsel began filing individual arbitrations — hundreds of them.
Mr. Payne’s was scheduled to be one of the first ones to have a hearing. Hence, not only did
Claimant’s Counsel need to prepare Mr. Payne’s case for hearing by seeking written discovery,
reviewing documents, taking depositions, and hiring expert witnesses, but they needed to do all of
this while also scheduling and pursuing hundreds of other arbitrations. There can be no doubt
successfully navigating so many arbitrations demands extremely skilled counsel.

The demands on Claimant’s Counsel grew when, just as the arbitrations were set to be
heard, DST reversed its prior position and sought to escape the arbitration agreements. It argued
in the Southern District of New York that a mandatory class action was the only way to resolve

these disputes. DST also moved to stay these arbitrations, first in court and when that failed in

14
each arbitration individually as the hearing date approached. Claimant’s Counsel were forced to
prepare for hundreds of arbitrations, oppose a mandatory class action, and oppose motions to stay.
In addition, DST unsuccessfully argued in this arbitration that Claimant’s counsel should be
disqualified in this arbitration.

And yet, Claimant’s Counsel prevailed for Mr. Payne. They secured for him a settlement
for 100% of the losses to his retirement account. The Arbitrator finds that Claimant’s counsel
displayed a very high level of skill in handling the claims of Mr. Payne while pursuing over 490
other arbitrations and fending off other litigation designed to prevent Mr. Payne and other plan
participants from recovering anything in arbitration proceedings. The legal skill, dedication and
hard work displayed by Claimant’s counsel in this arbitration is some of the best lawyering this
Arbitrator has seen in over 40 years of practice in the Kansas City area.

4. The preclusion of employment by the attorney due to acceptance of the case.

Several of Mr. Payne’s attorneys have worked on little else but these DST arbitrations over
the past few years. For example, the Klamann Law Firm consists of one employee and two
attorneys, John M. Klamann and Andrew Schermerhorn. Combined, these two attorneys have
spent over 3,600 hours on matters that either benefited the arbitration group as a whole, or
specifically Mr. Payne. They have been working almost non-stop on these cases, to the exclusion
of all or most other matters, for the past ten months. Likewise, Kapke and Willerth has only four
attorneys yet has spent over 2,000 hours on these arbitrations. Mr. Kapke’s firm has had to pass
on other matters so it could dedicate the time needed to these claims. William Carr has spent over
1,000 hours and has had to assign multiple tasks in other cases to other attorneys in his office.
Since the beginning of this litigation, his firm (which has only six attorneys) has needed to

carefully plan its caseload to ensure it could dedicate sufficient time and resources to these

1647107v1

15
arbitrations. Finally, Ms. Pierce has spent 2,498.95 hours that have either directly or indirectly
benefited Mr. Payne’s claim. She, too, has had little time to spend on any other matter. Claimant’s
Counsel has passed-up employment opportunities in order to pursue Mr. Payne’s and his co-
workers’ claims for the past two years. They should be compensated for the time they have spent
at the expense of pursuing other matters.

But, of course, it is not just an attorney’s time that determines whether or not that attorney
can take on a case. Cases cost money to litigate. Altogether, these experts have charged
approximately One Million Dollars for work done in these arbitrations. The costs of pursuing
Mr. Payne’s and others’ arbitrations also prevented Claimant’s Counsel from taking on other
matters.

DST is not disputing the claim for costs made by Claimant’s counsel in this case.

5. The customary fee.

The Arbitrator finds that Claimant’s citation to the fees in class action ERISA cases where
the law firms handling those matters received large attorneys’ fees awards based on a percentage
of the recovery have little relevance to this case where the recovery was small and counsel is
seeking recovery under the loadstar approach.

The Arbitrator finds that the requested hourly rates are on the upper end of the range of
what the Arbitrator finds reasonable for other attorneys in ERISA and other complex litigation
matters in the Kansas City area or in Missouri for that matter. The parties have not cited very
many relevant cases on applicable rates, and the Arbitrator is not aware of any cases that are truly
comparable to the instant arbitration which involved vigorous contested litigation over a claim of
approximately ae ix the context of over 490 similar individual arbitrations and various

court actions that were connected with and related to this arbitration. Indeed, in many respects

16
this arbitration is unique with little authority to rely upon to determine comparable market rates
for such a unique case.

The Arbitrator notes that Claimant cited a 2016 case in the Southern District of Illinois
where the Court held hourly rates for St. Louis attorneys in an ERISA case ranging from $998 -
$460/hr were reasonable:

[T]his Court finds that the reasonable hourly rate for Class Counsel’s services at

this time are as follows: for attorneys with at least 25 years of experience, $998 per

hour; for attorneys with 15—24 years of experience, $850 per hour; for attorneys

with 5-14 years of experience, $612 per hour; for attorneys with 24 years of

experience, $460 per hour; for Paralegals and Law Clerks, $309 per hour; for Legal

Assistants, $190 per hour.

Spano vy. Boeing Co., No. 06-CV-743-NJR-DGW, 2016 WL 3791123, at *3 (S.D. Ill. Mar. 31,
2016). Similar hourly rates were recognized in 2009 as reasonable by the Circuit Court for the 22"
Circuit of Missouri. “[F]or attorneys with 25 years or more experience, $800 per hour; for attorneys
with 15—24 years of experience, $625 per hour; 5—15 years of experience, $450 per hour; 2-4 years
of experience, $325 per hour; and for professional support staff, $125 per hour.” Tussey v. ABB,
Inc., No. 06-04305-CV-C-NKL, 2012 WL 5386033, at *3 (W.D. Mo. Nov. 2, 2012), vacated and
remanded, 746 F.3d 327 (8th Cir. 2014) (citing Eshelman y. Client Services, Inc., et al., No: 0822—
cv—00763 (22d Cir.Mo. Dec. 7, 2009)).

In Tussey, the United States Federal Court for the Western District of Missouri approved a
blended rate of $514.60 per hour for 25,160.8 hours and noted that a partner rate of $800 per hour
was on the upper end of that charged by national law firms. Tussey 2012 WL 5386033, at *3. The
Eighth Circuit reversed on other grounds, but held the court did not err when it held such a rate is

reasonable: “Although the hourly rate the district court applied for attorney work is generous and

the resulting fee award substantial, we are unable to say the district court abused its discretion in

1647107v1
17
determining the rate to use in calculating the award.” Tussey v. ABB, Inc., 746 F.3d 327, 340-41
(8th Cir. 2014).

Another way to compare Claimant’s Counsel’s hourly rates to the customary fee is to look
at what defense counsel is charging. “Additionally, comparison of Plaintiffs’ requested fees to the
fees Defendants paid their attorneys may also be relevant to determining reasonableness.” Tussey,
2012 WL 5386033 at *4 (citing Dependahl v. Falstaff Brewing Corp., 653 F.2d 1208, 1220 (8th
Cir.1981)).

DST cites to Burks v. Siemens Energy & Automation, Inc., 215 F.3d 880, 884 (8th Cir.
2000) which held that it was not an abuse of discretion for the trial court to decline to compare
Plaintiff's attorneys’ billing rates to Defendant’s attorneys’ billing rate and suggested in dictum
that it would not be advisable to do so stating that such an apples to oranges comparison was not
required. However, that case does not hold that it is an abuse of discretion to consider the billing
rates of opposing counsel.

DST also cites to McKeage v. Bass Pro Outdoor World, L.L.C., 2018 WL 10648681, at *3

(W.D. Mo. Nov. 8, 2018) (noting that “(t]he Eighth Circuit has rejected the argument that
comparison of an opposing side’s billing records and rates is useful in calculating attorneys’ fees”
and acknowledging the “differences between class-action litigation on the plaintiff and defense
side”). In McKeage, the court noted that plaintiffs’ produced an affidavit stating that “a common
hourly rate for class-action litigation in Missouri is $600-$800” and that plaintiffs had produced
evidence of cases where class counsel was awarded fees at rates similar to the $650 to $700 per
hour sought by plaintiffs’ attorneys.

In McKeage, the plaintiffs’ firms did not have documentation of time spent by para-

professionals (paralegals and law clerks) such that the court could not determine what time was

18
spent by attorneys and what time was spent by paraprofessionals. Also, plaintiffs failed to provide
complete support for the hours worked by attorneys in that there was a lack of descriptions
accompanying hours worked by attorneys. These factors and the fact that the plaintiffs’ counsel
officed in Springfield were considered along with other factors in the court’s decision to reduce
the blended hourly rate in that case.

Nevertheless, Judge Fenner did not reduce the number of hours plaintiffs claimed were
worked in light of the court’s knowledge of the amount of work required to prosecute the case.
Judge Fenner’s citation to City of Riverside v. Rivera, 477 U.S. 561, 580 n:11 (1986) (plurality
opinion) (“[T]he defendant cannot litigate tenaciously then be heard to complain about the time
necessarily spent by the plaintiff in response.”) (quotation omitted) is very applicable to this case
where the Arbitrator takes note of the fact that DST has very vigorously defended this arbitration
at every turn and has engaged in what this Arbitrator considers to be hard-ball litigation tactics.
For example, DST opposed allowing Claimants to take a corporate designee deposition in this
arbitration. Moreover, DST required Claimant’s counsel to destroy documents that DST had
produced in the DuCharme litigation and then re-produced the same documents with different
bates numbers in this arbitration creating extra work for Claimant’s counsel. While DST has every
right to assert all possible substantive and procedural defenses in this litigation and in discovery,
it should not be heard to complain that Payne’s counsel spent many hours prosecuting the case
when it was so vigorously defended every step of the way by DST. See City of Riverside v. Rivera,
supra, 477 U.S. 561, 580 n.11 (1986).

The Arbitrator finds the rates of DST’s New York counsel are of very limited relevance
but acknowledges that some courts have looked at the amounts of fees incurred and rates charged

by opposing counsel officing in another geographical area. However, the Arbitrator has considered

1647107¥1
19
the rates of DST’s counsel in Kansas City and all 12 of the factors referenced in Greater Kansas
City Laborers Pension Fund v. Thummel, 738 F.2d 926, 931 (8th Cir. 1984) (citing Seymour v.
Hull & Moreland Eng'g, 605 F.2d 1105, 1117 (9th Cir. 1979)); and in McKeage v. Bass Pro
Outdoor World, L.L.C., 2018 WL 10648681, at *3 (W.D. Mo. Nov. 8, 2018) (citations omitted).
The Arbitrator has also viewed the briefs, supporting documents, Exhibits and listened to the oral
arguments at the hearing on attorneys’ fees held in this case on October 23, 2020 for approximately
2.5 hours. The specific rates and hours the Arbitrator finds reasonable are set forth below in this
Final Award.
6. Whether the fee is fixed or contingent.

Claimant’s Counsel has an agreement with their client which allows them to seek attorney’s
fees from DST if they prevailed by judgment or settlement. In cases where damages prove to be
much smaller than the cost of pursuing the case, like this one, the amount of attorney’s fees
awarded should be determined via lodestar rather than a contingency percent. To hold otherwise
would undermine ERISA’s purpose of empowering employees to protect their retirement income
from losses caused by fiduciaries. No reasonable attorney would ever undertake to represent an
ERISA plaintiff if the amount of damages were only about J as in this case, or any modest
amount, if attorneys’ fees were limited to a percentage of the recovery. If this case had proceeded
to a hearing and had DST prevailed on the merits, Claimant’s counsel would have received nothing
for their hundreds of hours of efforts and substantial expenses expended on behalf of Mr. Payne.
This factor supports a higher hourly rate.

7. Time limitations imposed by the client or the circumstances.
Here, in order to protect Mr. Payne’s right to a timely resolution of his claim, Claimant’s

counsel was tasked with quickly preparing for a hearing on a matter as complex and difficult as

20
ERISA law while simultaneously preparing for numerous other hearings. Despite these limitations,
Claimant’s counsel timely prevailed and secured a settlement for 100% of Mr. Payne’s losses.
8. The amount involved and the results obtained.

The Supreme Court holds that when determining the proper amount of attorney’s fees,
along with the reasonable rate and reasonable hours spent the “extent of a plaintiff's success is a
crucial factor.” Hensley v. Eckerhart, 461 U.S. 424, 440, 103 S. Ct. 1933, 1943, 76 L. Ed. 2d 40
(1983). The extent of claimant’s success was absolute — he received 100% of his losses even
though the amount recovered was small ($1,473.91).

As for the amount involved, courts in the Eighth Circuit and Missouri award attorney’s
fees in amounts many times greater than what the plaintiff recovers. In 2013 the Western District
upheld the trial court’s decision to award attorney’s fees in an amount equal to 49 times (not
percent) the amount of class recovery. Berry v. Volkswagen Group of America, Inc., 397 S.W.3d
425 (Mo. App. W.D. 2013). See also Schultz v. Sw. Credit Sys., LP, No. 16-CV-2033-LRR, 2018
WL 3398139, at *2 (N.D. Iowa July 12, 2018) (“In this case, Schultz was awarded attorney fees
in an amount 66.8 times greater than the damages he was awarded.”). In Parke v. First Reliance
Standard Life Ins. Co., 368 F.3d 999 (8 Cir. 2004), the Eighth Circuit approved an award of
approximately $78,600 in an ERISA case even though the judgment was only for $687.68 in
interest (approximately 114 times the amount of the judgment for interest).

Here, Claimant’s counsel seeks approximately 341 times the amount of the settlement in
attorneys’ fees and costs/expenses. The Arbitrator acknowledges that this is a higher multiple than
in the other cases cited by the parties. However, given the unique facts and circumstances of this
case and the vigorous defense by DST, the Arbitrator does not find the requested multiple

unreasonable as a matter of law.

1647107v1
21
Courts are free to award attorney’s fees in amounts many times higher than the client’s
recovery because the Eighth Circuit rejects “a per se rule applied by some courts that the attorney's
fees award should be limited” to the amount of damages recovered. Int'l Travel Arrangers, Inc. v.
W. Airlines, Inc., 623 F.2d 1255, 1274-75 (8th Cir. 1980). There, the Eighth Circuit explained the
ratio between the fees requested and amount recovered should be examined so the court can be
satisfied the prevailing party did not unnecessarily run up their legal bill on a relatively small case
with the intent of sticking the other side with their fees: “A party is not entitled needlessly to
accumulate exorbitant legal fees with the expectation that the losing party will be called upon to
pick up the entire tab. This court will exercise vigilance and pare down needless and
unconscionably high legal fees. An award of attorney's fees is compensatory, not punitive” Jd.
1275 (citing Planned Parenthood of Minnesota, Inc. v. Citizens for Community Action, 558 F.2d
861, 871 (8th Cir. 1977).

Here, the Arbitrator finds that Claimant’s Counsel is not guilty of running up unnecessary
fees in pursuing Mr. Payne’s claim. Quite the opposite, DST chose the litigation strategy of putting
off the arbitration hearings for as long as possible by any means necessary. Only after the
Arbitrator denied DST’s final emergency motion to stay and it became clear the hearing would
proceed the next week did DST first attempt to settle Mr. Payne’s claim. The Arbitrator finds that
Claimant’s Counsel did not spend needless time negotiating, and quickly agreed on a settlement.
Rather than needlessly accumulating attorney’s fees, Claimant’s Counsel has simply spent time on
the work required to pursue this case, much of which was necessitated as direct result of DST’s
litigation strategy. This is not a case where DST made an early offer of judgment or attempted to

pay Mr. Payne for his alleged damages early in the litigation of this matter.

22
9. The experience, reputation, and ability of the attorneys.

Humphrey, Farrington & McClain, P.C. is nationally recognized for its success in trying
cases and since 1984 has over $1 Billion in verdicts across the country. Mr. McClain was the lead
trial attorney on these cases. He is licensed both in the United States and Canada. In 2005, Missouri
Lawyers Weekly honored him as the Attorney of the Year. It has since recognized him multiple
times for having the Top Plaintiff's Verdict of the year. He has pioneered several areas of litigation
including against asbestos suppliers, the tobacco industry, and artificial butter flavoring
manufacturers and suppliers in the microwave popcorn industry. He recently won a $60 million
verdict in New York for a husband and wife business ownership team in a breach of contract case
against HMS Holdings Corp., where he served as lead trial attorney on a team of attorneys, many
of which are Claimant’s Counsel in this matter. Mr. McClain stated during the hearing on this
matter that he often handles matters on a contingency basis and collects more than $10,000.00 per
hour for his time. He also stated at the hearing that he has prevailed in litigation against Rob
Adams of Shook Hardy and is entitled to a rate at least equal to that of Mr. Adams. This Arbitrator
is familiar with the reputation of Mr. McClain who is regarded as one of the best plaintiff's
attorneys in this region. Similarly, Mr. Adams is widely regarded as one of the best defense
lawyers in this region. Indeed, both attorneys have national reputations.

The Klamann Law Firm is a boutique firm which takes on a variety of complex cases. It
has been instrumental in the recovery of more than one-half billion dollars for Plaintiffs in a wide
variety of complex litigation settings, including most recently a group of unprecedented recoveries
for NFL players suffering from CTE. Mr. Klamann and Mr. Schermerhorn were both members of
the team of attorneys that won the $60,000,000 verdict in New York, mentioned above. In his 42

years of practice, Mr. Klamann has been the responsible attorney for liability prosecution in an

1647107v1
23
action which was settled for $83 million for approximately 500,000 victims in a “vanishing
premium” insurance class action; he has been lead counsel in a joinder of 147 plaintiffs in 23 states
in a federal action involving securities fraud; and he has been lead counsel for a bankruptcy
committee representing more than 23,000 asbestos victims; he has authored three (3) Am Jur Trial
articles on how to prepare and try complex civil cases. Mr. Klamann was the “Attorney of the
Year” in U.S. News in 2014 in the field of employment litigation.

Kapke & Willerth LLC maintains a broad practice including the representation of multiple
municipalities, corporations, large homeowner’s associations and individuals. George E. (“Ted)
Kapke Jr. is the past President of the Eastern Jackson County Bar Association. He has served as
lead trial counsel on seven jury trials that have been tried to verdict. These cases have ranged from
employment discrimination matters to inverse condemnation claims including cases tried in the
United States District Court of Kansas, Clay County and Jackson County, Missouri. He has tried
dozens of bench trials and served as second chair counsel on numerous jury trials. In addition to
his trial experience, he has served as first chair for three arbitrations tried to final decision and
argued before the Missouri Court of Appeal for the Western District of Missouri on several
occasions.

The law firm of White, Graham, Buckley & Carr has been in existence for over three
decades and has successfully obtained tens of millions of dollars of verdicts for their clients,
including several successful results in multi-plaintiff and Class Action representation. Recently
the firm and its attorneys were selected in 18 categories for Best Lawyers by US News and World
Reports and five categories for Best Law Firms. Mr. Carr, a managing partner, has been a trial
attorney for nearly thirty (30) years and has been the lead trial counsel in over fifty (50) jury trials

in multiple states, including Missouri, Kansas, Nebraska, and New York. He has obtained several

24
verdicts well in excess of a million dollars, including being part of the team (made up of many of
the same attorneys in this group) that secured a $60 million jury verdict in a commercial case in
the Commercial Division of the Manhattan County Court in New York. He has also served as co-
counsel in a number of multi-Plaintiff or Class Action claims, including several settled and
approved by the Court recently in the Western District of Missouri.

10. The “undesirability” of the case.

The Arbitrator finds that this arbitration was a very undesirable case to take. Mr. Payne’s
total damages were just over a. Moreover, ERISA cases are difficult, time-consuming
cases that can end in failure. Claimant’s Counsel should not be punished for taking an undesirable
case by receiving less than a reasonable hourly rate or less than the hours they reasonably spent on
the case. See West v. Aetna Life Ins. Co., 188 F. Supp. 2d 1096, 1100 (N.D. Iowa 2002) (“The
court will not create a ‘disincentive’ to counsel to take on a challenging case or to obtain the
specialized knowledge of an unfamiliar area of the law that may be required in a particular case,
such as this one under ERISA, by reducing the attorneys' fees, after the fact, on the ground that
counsel spent too much time becoming adequately prepared to prosecute the case.”)

Another idea of the “undesirability” of this case comes from a comparison of the risks with
the costs. Mr. Payne needed to hire counsel able to navigate the complex and difficult world of
ERISA law. He also needed counsel capable (and willing) of investing significant resources into
the case. His claim required at least three experts — one to discuss standard of care, one to discuss
reasonable alternative investments, and one to calculate his damages. Without such counsel or

experts, Mr. Payne could not prevail. The costs are high and so were the risks.

 

? DST’s settlement is less than this because it is getting credit for the amount already paid by Ruane.

1647107v1
25
11. The nature and length of the professional relationship with the client.

Claimant’s counsel has represented Mr. Payne for over two ‘years. When DST filed its
motion to disqualify Claimant’s counsel, he signed a conflict waiver affirming he is happy with
the representation provided by his counsel.

12. Awards in similar cases.

As far back as 2009, a Missouri state court held ERISA attorney’s hourly rates of $800 -
$325/hr to be reasonable. Tussey v. ABB, Inc., No. 06-04305-CV-C-NKL, 2012 WL 5386033, at
*3 (W.D. Mo. Nov. 2, 2012), vacated and remanded, 746 F.3d 327 (8th Cir. 2014) (citing
Eshelman y. Client Services, Inc., et al., No: 0822—cv—00763 (22d Cir.Mo. Dec. 7, 2009). The
Judge in the Tussey case approved a blended rate of $514.60 for attorneys in that case decided in
2012. In 2016 in Spano, supra, a federal court held reasonable rates for St. Louis Missouri
attorneys in an ERISA case ranged from $998 - $460/hr. The rates requested by Claimant’s counsel
are far below the rates DST’s counsel, Paul Weiss, charged in this case ($1,560 - $775/hr.) and
roughly in line with the rates charged by Shook Hardy of $890 to $625 per hour.

The Arbitrator does not believe it is reasonable to compare Claimant’s fees request to
contingent fee awards in class action cases with recoveries in the millions of dollars.

F. Claimant’s Counsel’s requested rates and the Arbitrator’s decisions regarding
what rates are reasonable in this case.

The Arbitrator has carefully considered all the evidence and arguments of counsel and the
authorities cited by the parties, his observations regarding the quality of the written briefs and oral
arguments of counsel, the fact that there may have been some very minimal unnecessary
duplication of efforts, the fact that some of Claimant’s counsel’s time entries were not as specific
as they could have been and the 12 factors listed above and makes the following findings regarding

the appropriate rates for Claimant’s counsel in this case as follows:

26
The Arbitrator approves and finds the rate of $900 per hour reasonable under the unique
facts in this arbitration for the following attorneys: Kenneth McClain, John Klamann, and William
Carr.

The Arbitrator approves and finds the rate of $600 per hour reasonable under the unique
facts in this arbitration for the following attorneys: Jonathan Soper, Andy Schermerhorn, Bryan
White, George E. (Ted) Kapke, George Kapke, Sr., and Mike Fleming.

The Arbitrator approves and finds the rate of $500 per hour reasonable under the unique
facts in this arbitration for J’Nan Kimak.

The Arbitrator approves and finds the rate of $400 per hour reasonable under the unique
facts in this arbitration for Chelsea M. Pierce.

The Arbitrator approves and finds the rate of $150 per hour reasonable under the facts in
this arbitration for Paralegal Shelli Hager.

G. Arbitrator’s findings regarding reasonableness of Claimant’s Counsel’s
requested hours.

Payne Hours and Group Hours

The Arbitrator recognizes that there are judgment calls to be made regarding what time
should be considered Payne Time and what time should be considered Group Time. The
Arbitrator, having reviewed the unredacted Group Time and Payne Time finds that a certain
amount of Group Time which is time spent that benefits all arbitration plaintiffs, including
Mr. Payne, should be awarded to fairly compensate Claimant’s counsel for their efforts in this
arbitration on behalf of Mr. Payne. Claimant’s counsel suggests 1% of the Group Time. DST
suggests nothing or at most 0.2% of the Group Time given that there were 495 arbitrations. In light
of the fact that there has been little activity in many of the arbitrations and that Group Time
incurred to date tends to benefit the arbitration plaintiffs whose hearings were scheduled early as

1647107V1
27
compared to other arbitration plaintiffs whose cases have been delayed, the Arbitrator finds that it
is reasonable to allow 0.6% of the Group Time to be assessed against DST, which is halfway
between 1% and 0.02%. Moreover, as explained below, the Arbitrator is further discounting some
of the Group Time and a small amount of the Payne Time.

The Arbitrator notes that DST and its counsel did not keep time by individual arbitration
claimant, and that DST estimated that its counsel at Paul Weis and Shook Hardy spent 127.2 hours
at a total cost of $121,830 on this matter. The Arbitrator notes that DST did not supply any
information regarding the hours spent defending this matter by DST’s prior counsel Skadden Arps
and Stinson, LLP who served as counsel in this matter until they were replaced by Paul Weis and
Shook Hardy. Also, DST did not provide any information regarding time spent on this matter by
in-house attorneys and in-house paralegals, if any.

The total number of hours estimated by DST to have been spent on defending the Payne
arbitration appears low to this Arbitrator and does not include the hours spent by DST attorneys
other than at Paul Weis and Shook Hardy. Nevertheless, the number of hours estimated by DST
counsel and the work product that this Arbitrator has observed coming from DST shows a very
sophisticated and vigorous defense of this matter which required a large number of Payne Time
and Group Time hours to be spent by Claimant’s counsel.

Claimant seeks to recover a loadstar based on 566.35 hours of Payne time and 1% of
10,667.16 hours of Group Time. DST challenges certain Payne time and certain Group Time on
various grounds. The Arbitrator has considered these challenges and makes the following rulings
and findings regarding what are reasonable hours that should be paid by DST as reasonable

attorneys’ fees.

28
Ruane v. Payne Time

Claimant has allocated all his counsels’ time defending Ruane v. Payne to Payne Time and
has advised that he is seeking pay for 189.55 hours of work in defending this action where DST
joined in seeking to enjoin this Arbitration. The Arbitrator finds that, although this time also
benefited other arbitration plaintiffs, this time would have been incurred even if there had been no
other arbitration plaintiffs, and Claimant’s counsel will be prohibited from seeking recovery for
these hours in any other arbitrations. The Arbitrator also finds the time entries specific enough
and finds the number of hours expended defending this related litigation to be reasonable and will
award Claimant fees at the reduced hourly rates mentioned above for these 189.55 hours less the
reductions for time spent in negotiating and finalizing the Ruane settlement as explained below.

Canfield and Mendon

The Arbitrator is deducting 8.3 hours of Mr. Ted Kapke’s Group Time for work on the
Canfield and Mendon disqualification lawsuits. The Arbitrator is deducting 114 hours of Andy
Schermerhorn’s Group Time for work on the Canfield and Mendon disqualification lawsuits. The —
Arbitrator is deducting 2.2 hours of Jonathan Soper’s time for work on the Canfield and Mendon
disqualification lawsuits. The Arbitrator cannot tell exactly how much time was spent by other
Claimant’s counsel on the Canfield and Mendon disqualification lawsuits but finds that the
percentage deductions made below from Group Time will more than take into account any time
spent by other attorneys for Claimant on the Canfield and Mendon disqualification lawsuits.

Ruane v. DuCharme

DST objects to Claimant’s counsel’s entries in the Ruane v. DuCharme action filed by

Ruane in the United States District Court for the Western District of Missouri. DST was not a

party in that action and the fees Claimant’s counsel incurred in that action are not recoverable from

1647107v1

29
DST. Therefore, the Arbitrator is disallowing 1 hour of Mr. McClain’s Group Time, 1.5 hours of
Mr. Ted Kapke’s Group Time and 45.5 hours of Mr. Schermerhorn’s Group Time work on Ruane
v. DuCharme.
Ruane v. Payne Settlement Time

As explained above, the Arbitrator finds that time spent by Claimant’s Counsel defending
the Ruane v. Payne lawsuit in which DST was a party and joined with Ruane in attempting to
enjoin this Arbitration is generally recoverable against DST. However, time spent negotiating a
settlement with Ruane is not recoverable. Therefore, the Arbitrator is disallowing 16 hours of
Mr. McClain’s Group Time and 18.1 hours of Mr. Schermerhorn’s Group Time and 27.5 hours of
Mr. Ted Kapke’s Group Time and .75 hours of Mr. Ted Kapke’s Payne time as hours spent on the
settlement with Ruane.

DST Claim that Fees Should be Reduced Because of Quarter Hour Billings

While there is some authority that an attorney’s fee should be reduced for failing to bill in
one-tenths of an hour, there is a split of authority on this issue. See e.g., Nesse as Trustees of
Minnesota Laborers Health & Welfare Fund v. Green Nature-C, 2020 WL 2848193 at *3 (U.S.
D. Minn.). The Arbitrator declines to reduce Claimant’s counsel’s hours because of quarter hour
billings by some of Claimant’s counsel.

DST Claims of Over-Lawyering

DST claims that employing senior lawyers at four firms to work on this matter was over-
lawyering and resulted in some unnecessary duplication of efforts and complains of the use of
senior lawyers for tasks that could have been performed by more junior lawyers at lower rates.
However, having considered all the evidence and the arguments of counsel, the Arbitrator is

persuaded that given the prospect of having to run four or five stmultaneous hearings that it was

30
reasonable to have numerous conferences and attorney to attorney communications and multiple
attorneys at various hearings. Also, given the complexity of the case, the Arbitrator does not think
it was reasonable to require Claimant’s counsel to hire associates for those tasks to staff the cases
with more junior lawyers. Given the vigorous opposition to Mr. Payne’s claims by two of New
York’s premier law firms (when DST could have used its excellent local counsel in Kansas City
at much lower rates—e.g., 2-year associates at Paul Weis are charging more per hour than 20 plus
year partners at Shook Hardy), the Arbitrator does not find over-lawyering or use of senior lawyers
by Claimant that warrants a reduction in the number of hours expended by the Claimant’s
attorneys.
Argument that Claimant’s Time Entries Include Vague or Inadequate Descriptions

DST’s argument that some of the time entries of Claimant’s counsel are vague has some
merit. Mr. McClain explained that some of the time records were reconstructed and some were
contemporaneous. Mr. McClain also explained the nature of the work performed with regard to
some of the vague time entries including those of Mr. Klamann including his extensive review,
organization and analysis of over 100,000 documents. Mr. McClain also explained the long hours
spent by Ms. Pierce reviewing all the Arbitrators orders and keeping track of all deadlines and
hearings. While many of the Group Time entries are general in nature, that can be explained in
part by considering the fact that making very detailed Group Time entries for time spent benefiting
almost 500 separate arbitrations could take excessive amounts of time.

That having been said, the generality and repetitiveness of some of the Group Time entries
by some of Claimant’s lawyers for Group Time does pose a challenge in determining the
reasonableness of the hours of Group Time worked. The Arbitrator notes that the time entries of

some of the Claimant’s lawyers, particularly those in Mr. Kapke’s law firm are more detailed than

1647107v1

31
the time entries of some of the other lawyers. Although the Affidavits of counsel and the
arguments of Mr. McClain persuade the Arbitrator that the number of hours claimed as Group
Time were in fact worked on Group Time, the Arbitrator believes that a 10% deduction in the
Group Time spent by the following attorneys is warranted because of the vagueness and generality
of their time entries: Kenneth McClain, John Klamann, Bill Carr, Andy Schermerhorn, Bryan
White and Chelsea Pierce.

As to Payne Specific Time, the Arbitrator finds that the time entries of all of Claimant’s
counsel together with the Affidavits submitted, the oral arguments of counsel and the Arbitrator’s
review of their work products are sufficient to carry Claimant’s burden of proving that these hours
were reasonably expended and should be assessed against DST and no further reductions will be
made in hours worked on this account, particularly where the Arbitrator has already considered
this factor in making some slight reductions in hourly rates from the rates that would have been
awarded had all of the time entries been more specific.

Conclusions and Award as to Payne Time

The Arbitrator finds that the following attorneys’ fee awards as reasonable as to Payne
Specific Time:

Kenneth McClain: 20.5 hours at $900 per hour = $18,450.

John Klamann: 22.5 hours at $900 per hour = $20,250

Bill Carr: 54.75 hours at $900 per hour = $49,275

Ted Kapke: 138.50 hours at $600 per hour = $83,100

Andy Schermerhorn: 210.75 at $600 per hour = $126,450

Mike Fleming: 3.5 hours at $600 per hour = $2,100

Jonathan Soper: 49.4 hours at $600 per hour = $29,640

32
1647107v1

J’Nan Kimak: 29 hours at $500 per hour = $14,500
Chelsea Pierce: 34.45 hours at $400 per hour = $13,780
Shelli Hager: 2.25 hours at $150 per hour = $337.50

The Total Payne Specific time awarded is $357,882.00.

Conclusions and Award as to Group Time

Kenneth McClain: 797.9 hours — 17 hours = 780.9 - 10% = 548.8 hours X .6% = 3.29
hours at $900 per hour = $2,961.
John Klamann: 1,603 hours - 10% = 1,442.7 X .6% = 8.7 hours at $900 per hour =
$6,778.
Bill Carr: 963.7 hours — 10% = 867.3 X .6% = 5.2 hours at $900 per hour = $4,680.
George Kapke: 3.25 hours X .6% = .02 hours at $600 per hour = $12
Ted Kapke: 1,609.5 — 37.3 = 1572.2 X .6% = 9.43 hours at $600 per hour = $5,658
Andy Schermerhorn: 1,772.16 hours — 177.6 = 1,594.56 — 10% = 1,435.14 X .6% = 8.61
hours at $600 per hour = $5,167.
Mike Fleming: 362.05 hours X .6% = 2.17 hours at $600 per hour = $1,303.
Bryan White: 308.9 — 10% = 278 hours X .6% = 1.7 hours at $600 per hour = $1,020
Jonathan Soper: 478.7 hours — 22 = 456.7 hours X .6% = 2.74 hours at $600 per hour =
$1,644.
J’Nan Kimak: 287 hours X .6% = 1.72 hours at $500 per hour = $860.
Chelsea Pierce: 2,464.5 — 10% = 2,218 hours X .6% = 13.3 hours at $400 per hour =
$5,320

The Total Group Time awarded is $35,403.

33
Attorneys’ Fees Incurred in Connection with Producing
and Redacting Attorneys’ Fees Records

Claimant’s counsels have requested an additional award of $18,200 for 28 hours spent
preparing fee applications materials at the request of this Arbitrator. The Arbitrator finds that this
is a reasonable number of hours for this work, particularly since it does not reflect additional time
spent responding to the Arbitrator’s request for additional information regarding attorneys’ fees
and does not reflect time spent by Claimant’s counsel preparing for and attending and being
available to respond to questions at the attorneys’ fees hearing. However, the Arbitrator finds that
this time should be awarded at the rates specified above for a total of $17,000.00.

Costs and Expenses

DST is not disputing the claim of $10,018.15 in costs incurred on behalf of several
arbitration claimants and will enter an Award for those Costs and Expenses with the understanding
that Claimant’s counsel will only be able to recover once for these costs and expenses.

Total Award

In conclusion, the Arbitrator finds that a reasonable attorneys’ fee award in this case is
$410,285.00 in attorneys’ fees and $10,018.15 in expenses and costs for a grand total Award in
favor of Claimant Percy Payne and against DST Systems, Inc. of $420,303.15 in Attorney’s Fees
and Costs.

The administrative fees and expenses of the American Arbitration Association (AAA)
totaling $3,045.00 and the compensation and expenses of the Arbitrator totaling $55,221.00 shall
be borne by Respondent.

The above sums are to be paid on or before forty (40) days from the date of this Final

Award.

34
This Award is in full settlement of all claims and counterclaims submitted to this

Arbitration. All other pending claims of Claimant against Respondent are denied.

Vbn A. Vor

{ébn A. Vering, Arbitratoy/

Date: November 18, 2020

1647107v1
35
